Case 1:19-cV-OO284-GLS-CFH Document 21 Filed 04/30/19 Page 1 of 2

 

 

CARTER;CONBOY

 

AT`§'ORNEYS A`i' E,AW

Michacl .'f. Murphy

Shareholdcr

Email: mmurphy@cartcrconboy.com
Direct: (518) 810-0510

Apri| 30, 2019

V|A ECF FiL|NG

United States {)istrict Court
Northern District of New York
James T. Fo|ey U.S. Courthouse
445 Broadway

A|bany, NV 12207-2974

Att: Chief Judge Gary L. Sharpe

Re: Jane Doe v. Union Coi|ege, et a|.
Civi| Case No.: 1:19-cv-284 GLS/CFH
Our fi|e: 29780

Dear Judge Sharpe:

As you know, our office represents the defendants Union Coi|ege, The Board of
Trustees of Union Co||ege, Melissa A. Keiley, Trish Wi||iams and Darcy Czajka, reiative to the
above-referenced matter. VVe are in receipt of p!aintiff‘s F~`irst Amended Comp|aint (D|<t. 19).
We intend to file a motion to dismiss the complaint pursuant to Federal Ru|es of Civii
Proceciure 12(b)(6). Pursuant to this Court's Locai Ru|es, We are seeking permission to file
a |Viemorandum of LaW in excess of the 25-page limit set forth in Ruie 7.1(a)(1). We do not
anticipate that the Memorandum of LaW Wi|| exceed thirty~five (35) pages. This eniargernent
is necessary to permit the defendants to address piaintiff’s complaint consisting of 283
paragraphs over 48 pages, and to cover numerous points in the |\/iemorandum of Law.

Thank you for your consideration of this request

Respectfu||y submitted,

lV|iCHAE!_ J. MURPHV §§

Bar Ro|| No.: 102244
E-|\Aail: mmur§)hv@ca:'terconbov.com

CARTER, CONBOY, CASE, BLACKMORE, N\ALONEY & LAERD, P.C.

20 Corporote Woods B|vd., Suiie 500, Ait)ony, NY 1221 i TEL 518.465.3484 EAX 518.465.i8¢13 corterconboy.€orn

Case 1:19-cV-OO284-GLS-CFH Document 21 Filed 04/30/19 Page 2 of 2

United States District Court
Northern District of NeW York
Aprif 30, 2019

Page 2

cc: Via ECF Fi|ing
AndreW T. i\/ii|tenberg, Esq,
Nesenoff & i\/|i|tenberg, LLF’
363 Seventh Avenue, 5th Floor
NeW York, NY 10001

CARTER, CONBOY, CASE, BI.ACKMORE, MALONEY 81 i.AiRD, ?.C.

 

20 Corporo're Woods B|v<:i., Suite 500, Aibony, NY i22i§ TEL 518.465.3484 FAX 5?8.4<’>5.1843 carierconcoy.com

